In a negligence action arising out of a three-car collision, to recover damages for injury to person and property, the plaintiff Andrew K. Kleis and the defendant Catherine M. Flynn cross-appeal as follows from an order of the Supreme Court, Westchester County, dated August 23, 1960, made after a jury trial, which granted defendants’ motions to set aside, on the ground of excessiveness, the jury’s verdict of $11,200 for personal injuries in favor of said plaintiff against them; which directed a new trial as to said plaintiff and the defendants unless said plaintiff stipulated to reduce such verdict to $6,000; and which in effect denied the defendant Flynn’s further motion under section 457-a of the Civil Practice Act to direct judgment in her favor dismissing the complaint notwithstanding the verdict: (1) Plaintiff Andrew K. Kleis appeals, as limited by his brief, from so much of said order as *941set aside tlie verdict in his favor and directed a new trial as to him unless he stipulated to reduce the verdict. (2) Defendant Flynn appeals, as limited by her brief, from so much of said order as set aside the verdict and directed a new trial on the condition stated; as failed to set aside the verdict unconditionally; and as denied her motion to direct judgment in her favor dismissing the complaint notwithstanding the verdict. Order, insofar as appealed from, affirmed, without costs. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.